Russell, C. J.
A suit for an amount so small that the court is without jurisdiction to entertain the original petition can not be amended by an additional distinct allegation of indebtedness on the part of the defendant, which, added to the original indebtedness, will produce such an amount as would have been within the jurisdiction of the court if both amounts had originally been alleged in the petition. Consequently there was no error in dismissing the petition.

Judgment affirmed.


Broyles, J., not presiding.